Exhibit 99.2 EXHIBITS AND SCHEDULES Exhibits: Exhibit A: Description of Acquired Assets Exhibit B-1: Form of Acquired Assets Assignment Agreement (FMT) Exhibit B-2: Form of Acquired Assets Assignment Agreement (FMT Heavy) Exhibit B-3: Form of Acquired Assets Assignment Agreement (FMT Ind) Exhibit B-4: Form of Acquired Assets Assignment Agreement (FMT JAR) Exhibit B-5: Form of Acquired Assets Assignment Agreement (FMT PFE) Exhibit C: Form of Non-Competition Agreement Exhibit D-1: Form of GEL Guaranty Exhibit D-2: Form of FMT Guaranty Exhibit E-1: Form of Protocol of Delivery and Acceptance (FMT Heavy) Exhibit E-2: Form of Protocol of Delivery and Acceptance (FMT Ind) Exhibit E-3: Form of Protocol of Delivery and Acceptance (FMT JAR) Exhibit E-4: Form of Protocol of Delivery and Acceptance (FMT PFE) Exhibit F: Vessel Reports and Certificates Exhibit G: Form of Officer’s Certificate Exhibit H-1: Form of Secretary’s Certificate (FMT Heavy, FMT Ind, FMT JAR, FMT PFE and PBC) Exhibit H-2: Form of Secretary’s Certificate (FMT) Exhibit I: Form of Legal Opinion (Sellers’ counsel) Exhibit J: Form of Legal Opinion (Buyer’s counsel) Exhibit K-1: Form of Closing Tax Certificate (FMT) Exhibit K-2: Form of Closing Tax Certificate (FMT Heavy) Exhibit K-3: Form of Closing Tax Certificate (FMT Ind) Exhibit K-4: Form of Closing Tax Certificate (FMT JAR) Exhibit K-5: Form of Closing Tax Certificate (FMT PFE) Exhibit L: Form of Transition Services Agreement Exhibit M: Form of Flowers Subcharter Schedules: Schedule 1(a): Assumed Obligations Schedule 1(c)(i): Buyer’s Knowledge Individuals Schedule 1(c)(ii): Sellers’ Knowledge Individuals Schedule 3(c): Noncontravention (Buyer) Schedule 4(b): Consents, Notices, Filings Schedule 4(c): Noncontravention (Sellers) Schedule 4(e)(i): Encumbrances Schedule 4(e)(iii): Condition of Material Acquired Assets Schedule 4(f): Capitalization Schedule 4(h)(i): Damage to Vessels Schedule 4(h)(v): Material Changes Schedule 4(j): Tax Matters Schedule 4(k): Acquired Contracts Schedule4(k)(ii): Acquired Contracts – Enforceability and Performance Schedule 4(l): Permits Schedule 4(m): Litigation Schedule 4(n): Environmental Matters Schedule 4(n)(ii): Environmental Permits Schedule 4(o): Financial Statements Schedule 4(p): Encumbrances for Borrowed Money Schedule 4(q): Preferential Purchase Rights Schedule 4(r): Intellectual Property Schedule 4(s): Insurance Policies Schedule 4(t)(i): List of Employees Schedule 4(u): Affiliate Services Schedule 5(c): Operation of Business Schedule 5(k): Certain Associate Contracts Schedule 7(a)(vii): Seller Required Consents Schedule 7(b)(vi): Buyer Required Consents
